Citation Nr: 0302514	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  98-19 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from August 1988 to May 1997.  
The veteran also had nearly five years prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating action by which 
the RO, among other things, denied service connection for a 
liver disability.  The Board previously remanded this matter 
for additional development.  It has been returned to the 
Board for further appellate processing.


FINDING OF FACT

There is no current liver disability related to military 
service.


CONCLUSION OF LAW

The veteran does not have a liver disability that was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001); 38 C.F.R. §§ 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§1110, 1131 (West 1991); 38 C.F.R. 
§3.303(a)(2002).  In addition, certain chronic diseases shall 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§1101, 
1112, 1113; 38 C.F.R. §§3.307, 3.309 (2002).  If a condition 
noted during service is not shown to be chronic, then 
generally, a showing of continuity of symptoms after service 
is required for service connection.  See  38 C.F.R. 
§3.303(b)(2002).   

The Board has reviewed all the evidence of record, which 
includes service medical records from 1988 to 1997, a VA 
examination report dated in December 1997, VA treatment 
records dated from September 1997 to December 1998, and the 
transcript of a hearing before the RO held in November 1998.  

Having carefully evaluated the evidence, the Board finds that 
service connection is not warranted since there is no current 
liver disability.  In this regard, while laboratory tests 
conducted in conjunction with the December 1997 VA 
examination revealed elevated levels of ALT (alanine 
aminotransferase), the VA examiner concluded that this 
evidence along with the information provided by the veteran 
was insufficient to warrant a diagnosis of acute or chronic 
liver disorder or residuals thereof.  Significantly, the 
laboratory results were also negative for Hepatitis and the 
clinical examination of the abdomen was within normal limits.  
Likewise, the VA treatment records noted elevated ALT in the 
January 1998 timeframe.  Again, however, the records report 
no diagnosis of a liver disability and no indication of a 
positive laboratory test for Hepatitis antibodies.  The 
veteran, through his representative, contends that service 
connection is warranted based on the veteran's testimony that 
he experiences symptoms of colic, nausea, and diarrhea.  
However, in the absence of medical evidence suggesting some 
connection between these symptoms and a liver disorder, a 
present liver disability has not been shown.  Where there is 
no proof of a present disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 
(1992).  In Brammer, the United States Court of Appeals for 
Veterans Claims (Court) stated that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability." 3 
Vet. App. at 225.  The Court further stated that where the 
proof is insufficient to establish a present disability there 
could be no valid claim for service connection.  Id.  Given 
this evidence, the Board finds no present liver disability 
and the claim is denied.

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (VCAA) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), which became effective during 
the pendency of this appeal.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA-November 9, 2000-or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).

The Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations likewise apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date, with the exception of the amendments to 
38 C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  A discussion of the 
pertinent VCAA and regulatory provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants"). 

The VCAA's notice requirements include the requirement to 
notify an applicant of any information necessary to complete 
an application for benefits.  In this case, the veteran's 
application is complete.  Where a substantially complete 
application is filed, VA is required to notify the claimant 
of the evidence needed to substantiate the claim for 
benefits.  In this instance, the RO notified the veteran by 
letters dated in March 1998 (indicating that service 
connection requires evidence of a current disability), 
December 1999 (relating that there must be evidence of a 
medical diagnosis of a current disability), and August 2001 
(stating that the evidence must show a current physical 
disability).  Lastly, VA must notify a claimant of which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, will be 
obtained by the Secretary on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was notified of whose obligation it was to 
produce evidence to substantiate the claim by way of the 
August 2001 letter referenced above.  Therein, the RO 
explained that they would assist the veteran in getting such 
things as medical records, employment records or records from 
other federal agencies, but the veteran was responsible for 
providing enough information to do so.  The letter also 
advised that it was the veteran's responsibility to see that 
these records are received by VA.  Thus, the letter notified 
the veteran of the new obligations under VCAA and its 
implementing regulations.  That the veteran and his 
representative were aware of the statute and its implementing 
regulations is evidenced by the discussion of them in the 
January 2003 Appellant's Brief.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and newly promulgated 38 C.F.R. 
§ 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provision under 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  In 
this case, there is no outstanding evidence to be obtained, 
either by VA or the veteran.  As noted above, the veteran was 
requested to identify any healthcare providers who treated 
any liver disability.  No additional healthcare providers 
were identified.  The RO took all reasonable steps to obtain 
service medical records from the period of service before 
1988, with no success.  The veteran was notified of the 
matter and provided an opportunity to submit evidence.  The 
Board finds the duty to assist obligations have been met as 
to this matter.  

Similarly, the veteran was provided a VA examination.  While 
the examination did not address the question of whether there 
was nexus with an injury or event in service, the Board finds 
that given the absence of a diagnosis of a present 
disability, an opinion as to nexus was not necessary. Cf., 
Charles v. Principi, 16 Vet. App. 370 (2002).  Taken 
together, the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional relevant evidence.  Therefore, further development 
under the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided). 


ORDER

Entitlement to service connection for a liver disability is 
denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

